Citation Nr: 0716800	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  98-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
on a direct basis or as due to herbicide exposure.

2.  Entitlement to service connection for total disability 
rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served a period of active service in the Army 
from April 1962 to February 1983. 

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in April 1997 and September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The Board remanded the issues of entitlement to service 
connection for migraine headaches and entitlement to a TDIU 
to the RO in August 2005 for further development and 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the Board requested the opinion of an 
independent medical expert (IME) concerning the migraine 
headaches claim.  See 38 C.F.R. § 20.901 (2006).  An IME 
expert opinion was received in January 2007.  The veteran and 
his representative were notified of the medical opinion in 
February 2007 and afforded a period of 60 days from the date 
of the forwarding letter to submit additional evidence and 
argument.  Additional evidence and argument was received in 
April 2007.  See 38 C.F.R. § 20.903 (2006).  The veteran's 
representative requested RO review of this evidence.  A 
remand is warranted for the RO to consider the IME opinion 
and additional evidence, in conjunction with the record as a 
whole, to determine whether entitlement to service connection 
for migraine headaches is warranted.  See 38 C.F.R. § 
20.1304(c) (2006) (any pertinent evidence, submitted by the 
appellant or representative in response to § 20.903 must be 
referred to the RO for review, unless this procedural right 
is waived by the appellant or representative, or unless the 
Board determines that the benefits to which the evidence 
relates may be fully allowed on appeal without such 
referral).

The appeal for TDIU is inextricably intertwined with this 
claim, inasmuch as a grant of service connection for the 
disability could affect the outcome of the TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, 
further consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should readjudicate the 
veteran's claim for entitlement to service 
connection for migraine headaches.  When 
the above action is completed, the RO 
should readjudicate the claim for a total 
rating based on unemployability.  If the 
action taken is adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the last 
supplemental statement of the case issued 
in May 2006, and a citation and discussion 
of the applicable laws and regulations.  
He should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

